department of the treasury internal_revenue_service washington d c date cc dom fs proc number release date uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs proc subject - authority to execute closing agreements this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year year year year year year year issue s whether three closing agreements relating to a docketed tax_court case drafted on form sec_906 rev and executed by the appeals team chief who has joint jurisdiction over the case under revproc_87_24 1987_1_cb_720 are binding upon the service without additional signatures in the signature blocks provided for receiving officer and for reviewing officer under paragraph and or of delegation_order no revision whether a closing_agreement fourth closing_agreement drafted on form_906 rev executed by an examination team chief in a coordinated_examination_program cep case under his jurisdiction is binding upon the service without additional signatures in the signature blocks for receiving officer and for reviewing officer under delegation_order no rev whether execution of the signature blocks for receiving officer and for reviewing officer located on the reverse side of form_906 rev closing agreements is optional or required conclusions with respect to the three closing agreements for the docketed years the signature required on behalf of the government is the signature of the appeals team chief signatures for receiving and reviewing officers as provided for in form_906 rev are not required for the agreements to be effective and valid with respect to the fourth closing_agreement the examination cep case manager is authorized to execute the agreement however the execution may only take place if the closing_agreement was reviewed and approved by the branch chief the agreement will be effective and valid if signed by the examination cep case manager after review and approval by the branch chief signatures for receiving and reviewing officers are not required for the agreement to be effective and valid although signatures for receiving and reviewing officers as provided for in form_906 rev are not required for the agreement to be effective and valid these signatures should not be regarded as optional because existing internal_revenue_manual procedures provide that the signatures should be obtained and the service’s closing_agreement forms include signature lines for receiving officers and reviewing officers thus the service should nevertheless obtain signatures for receiving and reviewing officers where feasible unless and until internal_revenue_manual procedures requiring such signatures are eliminated and the form_906 is changed such that there are no signature blocks for receiving and reviewing officers facts the parties have reached a basis for settlement on all issues in a docketed tax_court case implementation of the settlement requires execution of four closing agreements the first three closing agreements relate to settlement of all issues in the docketed years over which counsel and appeals have concurrent jurisdiction the docketed years are taxable_year sec_1 and a timing issue settled in the docketed years results in additional losses for the taxpayer in each of the docketed years in addition to a roll-out of losses and or additional income in two subsequent cycles up through year the roll-out of the losses and or additional income through year is the mechanical result of settlement reached in the docketed years and does not present a substantive tax issue in the two subsequent cycles the fourth closing_agreement addresses the rollout of losses and or additions to income for taxable_year sec_4 through the year through year cycle is presently under the jurisdiction of the appeals_division the case is a part of the cep program and for the year through year cycle the case is still with the examination_division the three closing agreements for the docketed years were drafted on form sec_906 rev and have already been executed by the petitioner and the appeals team chief the taxpayer is in the process of executing the fourth closing_agreement which will thereafter be executed on behalf of the government by the examination case manager the appeals officer assigned to the case has been consulted and concurs that the resulting rollout of losses and or additions to income in the year through year cycle does not present a substantive tax issue in those years form_906 revised includes a page for the signatures of a receiving officer and reviewing officer law and analysis issue the delegation of authority to execute closing agreements is statutory sec_7121 authorizes the secretary_of_the_treasury or_his_delegate to enter into closing agreements with respect to the tax_liability of any person for any taxable_period sec_301_7121-1 and treasury order delegate the authority to the commissioner of internal revenue the commissioner delegates this authority further down the chain of command through a series of delegation orders a settlement agreement is not enforceable when the person entering into the agreement on behalf of the commissioner lacked the authority to bind the commissioner 795_f2d_566 6th cir 507_f2d_406 2d cir 75_tc_475 in other words a closing_agreement is not binding if the agents who executed the agreement on the commissioner’s behalf did not have the delegated authority to do so 278_us_282 441_f2d_1129 5th cir delegation_order no rev effective date irm handbook of delegation orders is entitled closing agreements concerning internal revenue tax_liability delegation_order no authorizes certain personnel in chief_counsel examination and appeals to enter into closing agreements three of the closing agreements described above were executed by the petitioner and the appeals team chief with respect to the authority of appeals team chiefs to enter into closing agreements the pertinent language contained in paragraph sec_5 and of delegation_order no is as follows authority to enter into and approve a written_agreement with any person relating to the internal revenue tax_liability of such person or of the person or estate for whom he or she acts for a taxable_period or periods ended prior to the date of the agreement and related specific items affecting other taxable periods this issue does not include the authority to set_aside any closing_agreement delegated to in cases under their jurisdiction but excluding cases docketed before the united_states tax_court assistant_commissioner international regional commissioners regional_counsel regional chief compliance officers service_center directors district directors regional directors of appeals assistant regional directors of appeals chiefs and associate chiefs of appeals offices and appeals team chiefs with respect to their team cases emphasis added authority in cases under their jurisdiction docketed in the united_states tax_court and in other tax_court cases upon the request of chief_counsel or his her delegate to enter into and approve a written_agreement with any person relating to the internal revenue tax_liability of such person or of the person or estate for whom he or she acts but only in respect to related specific items affecting other taxable periods this does not include the authority to set_aside any closing_agreement delegated to associate chief counsels assistant commissioners employee_plans and exempt_organizations and international regional commissioners regional_counsel regional directors of appeals assistant regional directors of appeals chiefs and associate chiefs of appeals offices and appeals team chiefs with respect to their team cases emphasis added based on the foregoing it is clear that delegation_order no gives authority to appeals team chiefs to execute closing agreements with respect to their team cases under certain circumstances however it is also clear that the authority of appeals team chiefs to execute closing agreements is limited with respect to cases such as the instant case which are docketed in the united_states tax_court paragraph of delegation_order no excludes cases docketed before the united_states tax_court from the types of cases for which appeals team chiefs have authority to execute closing agreements however paragraph of delegation_order no gives appeals team chiefs limited authority to enter into closing agreements in cases under their jurisdiction docketed in the united_states tax_court and in other tax_court cases upon the request of chief_counsel and or_his_delegate the authority of appeals team chiefs to execute closing agreements in such cases is limited to related specific items affecting other taxable periods it is our understanding that the three closing agreements executed by the appeals team chief in this case relate to a timing issue settled in the docketed years that results in additional losses for the taxpayer in each of the docketed years in addition to a roll-out of losses and or additional income in two subsequent cycles up through year we have reviewed the portions of these three closing agreements that were provided to us although the closing agreements relate to a case which is docketed in the united_states tax_court the closing agreements are confined to related specific items affecting other taxable periods thus paragraph sec_5 and of delegation_order no provide authority for the appeals team chief to execute each of the three closing agreements issue as stated above the fourth closing_agreement addresses the rollout of losses and or additions to income for taxable_year sec_4 through the year through year cycle is presently under the jurisdiction of appeals whereas the year through year cycle is still with the examination_division the case is part of the coordinated_examination_program cep delegation_order no rev effective date date applies to cases such as the instant case involving settlements and closing agreements in cep cases where appeals has effected a settlement pursuant to delegation_order no examination case managers have authority to accept settlement offers on any issue in a cep case under their jurisdiction where a settlement has been effected by appeals in a previous subsequent or the same tax period with respect to the same issue of the same taxpayer or of another taxpayer who was directly involved in the transaction or taxable_event additionally delegation_order no gives authority to examination branch chiefs to review and approve such settlements and or closing agreements prior to finalization in a cep case we understand that an examination case manager having already received the approval of the appeals officer assigned to the year through year cycle intends to execute the fourth closing_agreement on behalf of the government following review and approval by the appropriate examination branch chief insofar as it appears that all of the criteria set forth in delegation_order no are present in this case the examination case manager has authority to execute the agreement however the execution may only take place if the closing_agreement was reviewed and approved by the examination branch chief as delegation_order no gives authority to review and approve settlements proposed by examination case managers in cep cases under their jurisdiction where appeals has effected a settlement issue in addition to the signature line for the irs official who signs on behalf of the commissioner of internal revenue the form_906 closing_agreement also contains a page with signature lines for a receiving officer and a reviewing officer advice has been requested as to whether a closing_agreement which is signed by an appropriate irs official with delegated authority to sign on behalf of the commissioner but is not signed by a receiving officer or reviewing officer is a valid closing_agreement which is binding on the service there is no language in sec_7121 or the implementing regulations indicating that closing agreements require signatures by receiving officers and reviewing officers sec_7121 authorizes the secretary_of_the_treasury or_his_delegate to enter into closing agreements and through a series of delegations of authority the secretary_of_the_treasury has delegated such authority to the commissioner of internal revenue who has delegated it to various other irs officials no mention is made in the delegation orders pertaining to closing agreements of the need for signatures by receiving officers and reviewing officers the requirement for signatures of receiving officers and reviewing officers is entirely absent from the statute the regulations and the delegation orders relating to closing agreements however the internal_revenue_manual contains several references indicating that irs procedures require such signatures on closing agreements for example irm handbook no closing_agreement handbook sub-sub sec_613 entitled appeals officer’s submission of agreement reads as follows ordinarily the closing_agreement executed on behalf of the taxpayer is submitted for review along with the supporting statement appeals officials authorized to enter into and approve closing agreements frequently appoint a reviewer for closing agreements for their respective offices it is generally desirable that a review of the rough draft take place prior to signing by the taxpayer both the appeals officer who prepares and the official who reviews the agreement must sign the reverse side of the original as receiver and reviewer emphasis added additionally irm handbook no closing_agreement handbook sub- sec_346 entitled receiving and reviewing officers’ recommendations reads as follows the reverse side of the original of each closing_agreement should reflect the dated signatures of the receiving and reviewing officers as recommending the agreement for acceptance and approval where the forms are not used the recommendation should be reflected in the same manner as shown on the form if a form has not been made for showing the recommendations an additional page properly identified may be added reflecting them if the receiving officer has neglected to sign and is no longer available his her supervisor or another officer familiar with the case should ordinarily sign in his her place however in those appeals cases where the same official will review or sign the agreement he she should not sign as receiving officer district personnel should consult the reviewing officer must sign the reverse side of the agreement or additional page to show his her recommendation for approval unless he she is executing the agreement for the commissioner sec_533 of the closing_agreement handbook referenced in the paragraph quoted above reads as follows the examining officer and reviewing officer must sign and date the reverse side of the original of each form_866 agreement as to final_determination of tax_liability or form_906 closing_agreement on final_determination covering specific matters in the space provided or of the original of each completely typed closing_agreement in the same fashion in the absence of the examining officer his her supervisor or another examiner familiar with the case should sign in his her place the designated reviewer see or in his her absence a regular reviewer must similarly sign the reverse side of the original of the agreement insofar as the requirement for signatures by receiving officers and reviewing officers on closing agreements exists only on the closing_agreement forms created by the service and in the internal_revenue_manual setting forth the service’s internal administrative procedures there is no statutory or regulatory requirement for such signatures on closing agreements it is well-settled that the provisions of the manual are directory rather than mandatory and do not have the force of law 864_f2d_1191 5th cir see also 671_f2d_963 6th cir internal_revenue_manual adopted solely for the internal administration of the irs rather than for the protection of the taxpayer does not confer any rights upon the taxpayer 964_f2d_888 9th cir compliance with internal revenue manual’s requirements is not mandatory therefore it is our view that the signatures of receiving officers and reviewing officers are not absolutely required and a closing_agreement which does not have such signatures is nevertheless valid and binding on the service and the taxpayer provided it is properly executed by an irs official with delegated authority to sign on behalf of the commissioner and by an individual with authority to sign on behalf of the taxpayer however it is our view that the service should generally follow its own rules thus although closing agreements which do not include signatures of receiving officers and reviewing officers may be valid and enforceable we do not think this is a sufficient basis for routinely disregarding internal_revenue_manual procedures specifically requiring such signatures insofar as the service’s own procedures and the service’s own closing_agreement forms provide that such signatures should be included we do not think that such signatures can simply be regarded as optional if for some reason it is frequently unduly burdensome or impractical to obtain signatures of receiving officers and reviewing officers consideration should be given to instituting a change in the internal_revenue_manual procedures and the closing_agreement forms such that those signatures are no longer required until such change is instituted the service should make every attempt to follow its own existing procedures case development hazards and other considerations if you have any further questions please call by nancy b romano senior technician reviewer cc dom fs proc
